Case: 13-20605   Document: 00512738082       Page: 1     Date Filed: 08/19/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                     No. 13-20605                               FILED
                                                                          August 19, 2014
                                                                           Lyle W. Cayce
JONI FAITH SALOOM,                                                              Clerk

                                                Plaintiff - Appellant
v.

TEXAS DEPARTMENT OF FAMILY AND CHILD PROTECTIVE
SERVICES; PEARLAND POLICE DEPARTMENT; CITY OF PEARLAND,
TEXAS; JOHN SPECIA, JR.; CHERYL LYNN HARVICK, CPS Program
Supervisor; LESLY DAMIAN-MURRAY, CPS Caseworker; KAREN
COBLENTZ, CPS Program Director,

                                                Defendants - Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:13-CV-1002


Before DAVIS, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
          Plaintiff Joni Faith Saloom appeals the district court’s dismissal of her
claims for lack of subject matter jurisdiction under Federal Rule of Civil
Procedure 12(b)(1). For the following reasons, we REVERSE and REMAND.




     Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
     *

published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Case: 13-20605      Document: 00512738082        Page: 2    Date Filed: 08/19/2014



                                       No. 13-20605
                            FACTS AND PROCEEDINGS
         On May 3, 2012, Joni Faith Saloom refused to transfer her son, J.J.W.,
to his father for court-ordered visitation. According to her account of the facts,
her five-year-old son had “revealed allegations of a very deviant and sexual
nature” that had occurred during the child’s prior visit to his father. Efforts to
report this incident to law enforcement, she contends, resulted in rudeness,
dismissiveness, and ultimately, a conspiracy between numerous child
protective services employees, police officers, and the child’s father to rob her
of custody of J.J.W.
         After the child’s father filed a petition to modify custody, the Texas
Department of Family and Protective Services (“TDFPS”) temporarily
separated Saloom from her child without a court order and subjected J.J.W. to
an allegedly unnecessary sexual assault examination. The 310th Judicial
District Court in Harris County, Texas held several custody hearings and
entered an order on March 19, 2013, granting custody to J.J.W.’s father.
         Saloom subsequently filed this suit in federal court against various
defendants, including TDFPS and the Pearland Police Department. Saloom
sought relief that consisted primarily of the return of her child, the restoration
of her custodial rights, and a permanent injunction to keep her child’s father
away from her and her child.
         The original defendants filed motions to dismiss for lack of subject
matter jurisdiction. Saloom responded by filing the First Amended (Original)
Complaint, the live pleading, which substantially enlarged her original
complaint. 1 The amended complaint dropped all original defendants except
TDFPS and Pearland Police Department, but added the City of Pearland,


   1   Saloom’s complaint blossomed from five pages to nearly a hundred.


                                              2
       Case: 13-20605       Document: 00512738082       Page: 3   Date Filed: 08/19/2014



                                        No. 13-20605
TDFPS commissioner John J. Specia, Jr., child protective services employees
Cheryl Lynn Harvick, Lesly Damian-Murray, and Karen Coblentz, and police
officers Paul Elton and William Lilly (collectively, the “defendants”). The
amended complaint alleged due process and civil rights violations surrounding
the removal of her child.           The amended complaint substantially changed
Saloom’s requested relief, dropping the request for the return of J.J.W. and
instead requesting significant monetary damages, an injunction preventing
defendants from committing “further violations,” an order requiring
defendants “to immediately implement policies, procedures, and hiring and
training processes” to promote the best interests of children and to prevent
future violations, and an order requiring the removal of Saloom’s name from
databases that indicate that she is abusive or unstable.
         The defendants moved for the dismissal of the amended complaint due
to lack of subject matter jurisdiction based on the Rooker 2-Feldman 3 doctrine,
the Younger 4 abstention doctrine, and the domestic relations exception to
jurisdiction. The district court granted the defendants’ motions to dismiss for
lack of subject matter jurisdiction. The court reasoned that the lawsuit was an
attempt to collaterally attack the propriety of the state court’s decision in
violation of the Rooker-Feldman doctrine, that Younger abstention principles
compelled the federal court not to rule on any state court’s custody proceedings
that were not yet final, and that the domestic relations exception barred
consideration of the claims because they are so entangled with Saloom’s
domestic relations dispute. Saloom appeals.



   2   Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).
   3   D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
   4   Younger v. Harris, 401 U.S. 37 (1971).


                                                3
       Case: 13-20605     Document: 00512738082         Page: 4     Date Filed: 08/19/2014



                                       No. 13-20605
                              STANDARD OF REVIEW
        “This Court evaluates de novo the district court’s grant of [a Rule
12(b)(1)] motion for dismissal applying the same standard used by the district
court.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (per
curiam).     A district court’s decision to abstain is reviewed for abuse of
discretion, but “we review de novo whether the requirements of a particular
abstention doctrine are satisfied.” Texas Ass’n of Bus. v. Earle, 388 F.3d 515,
518 (5th Cir. 2004) (internal quotation marks omitted).
                                     DISCUSSION
        “Absent specific law otherwise providing, [the Rooker-Feldman] doctrine
directs that federal district courts lack jurisdiction to entertain collateral
attacks on state court judgments.” Liedtke v. State Bar of Tex., 18 F.3d 315,
317 (5th Cir. 1994). But the Rooker-Feldman doctrine is “narrow” and only
applies when the plaintiff seeks the “review and rejection” of a state court
judgment. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284
(2005). Thus, Rooker-Feldman does not bar a federal lawsuit simply because
it challenges the state court’s legal conclusions or alleges that the parties
misled the state court. Truong v. Bank of America, N.A., 717 F.3d 377, 383-84
(5th Cir. 2013). A federal lawsuit is not barred if the alleged injuries were
caused by the defendants’ actions rather than by the state court judgment,
even if the defendants’ actions led to the state court judgment. Id. at 382-84.
Here, Saloom does not seek the review or rejection of the state court’s custody
order in the amended complaint. 5 Instead, she challenges the actions taken by
the defendants before the state court entered any orders, such as the
defendants’ initial non-judicial seizure of her son and the allegedly



   5 The original complaint asked the federal court to invalidate the state custody order, but
that request for relief is irrelevant because the amended complaint is the live pleading.
                                              4
       Case: 13-20605     Document: 00512738082         Page: 5     Date Filed: 08/19/2014



                                       No. 13-20605
unnecessary sexual assault exam performed on him. Saloom also alleges that
the defendants offered perjured and incorrect testimony in state court, but,
again, claims that private parties misled the state court are not barred by the
Rooker-Feldman doctrine. Moreover, while the amended complaint is not a
model of clarity, Saloom seeks damages for injuries caused by the defendants’
actions rather than by the state court judgment, which is demonstrated by her
emphasis on the defendants’ actions rather than the state court judgment. The
lawsuit is not barred simply because the defendants’ actions allegedly led to
the state court judgment. See id. Therefore, the district court should not have
found that Saloom’s suit was barred by the Rooker-Feldman doctrine.
        Younger abstention prevents federal courts from enjoining certain
pending state civil proceedings. 6           Earle, 388 F.3d at 518-20.            Younger
abstention is also appropriate if the plaintiff’s requested relief “would interfere
with an ongoing state proceeding.” Bice v. La. Pub. Defender Bd., 677 F.3d
712, 717 (5th Cir. 2012). Here, Saloom’s federal lawsuit does not seek to enjoin
or interfere with any pending state civil proceedings. Instead, she primarily
requests monetary damages, and “requests for monetary damages do not fall
within the purview of the Younger abstention doctrine.” Allen v. La. State Bd.
of Dentistry, 835 F.2d 100, 104 (5th Cir. 1988). Saloom’s requests for equitable
relief are quite limited. 7 Ordering the defendants to follow the law and to
remove Saloom’s name from databases could not conceivably interfere with the




   6 The district court only applied Younger abstention “to the extent that any custody issues
remain pending in the state court.” The Court notes that Saloom denies and the defendants
do not affirmatively assert that any state court proceedings are pending.
   7  Again, Saloom asks for an injunction preventing the defendants from engaging in
unlawful conduct in the future; an order requiring the defendants to implement better
policies and training; and an order requiring that the defendants remove her name from any
databases that imply that she is abusive or unstable.
                                              5
    Case: 13-20605     Document: 00512738082      Page: 6   Date Filed: 08/19/2014



                                  No. 13-20605
state court’s custody proceedings.      Therefore, the district court erred in
abstaining under Younger.
      The district court ruled in the alternative that it could not assert
jurisdiction due to the domestic relations exception.        This exception only
applies to prevent federal courts from issuing or modifying “a divorce, alimony,
or child custody decree.” Ankenbrandt v. Richards, 504 U.S. 689, 701-02, 706-
07 (1992). Here, Saloom does not request the issuance or modification of a
child custody decree. Therefore, the district court erred in dismissing the case
based on the domestic relations exception.
      On appeal, the Defendant City of Pearland argues in the alternative that
the district court’s judgment should be affirmed due to the amended
complaint’s failure to state a claim upon which relief can be granted. This
Court declines to rule on this issue until the district court considers it.
                                CONCLUSION
      For the foregoing reasons, the judgment of the district court is
REVERSED. The case is REMANDED to the district court for proceedings
consistent with this opinion. We express no opinion on whether Saloom’s
complaint may be dismissed on other grounds.




                                        6